     Case: 1:18-cv-05255 Document #: 58 Filed: 11/27/19 Page 1 of 1 PageID #:150

                      UNITED STATES DISTRICT COURT
            FOR THE Northern District of Illinois − CM/ECF LIVE, Ver 6.3.1
                                 Eastern Division

Leopoldo Villanueva, et al.
                                        Plaintiff,
v.                                                   Case No.: 1:18−cv−05255
                                                     Honorable Sharon Johnson Coleman
Sebert Landscaping Company, et al.
                                        Defendant.



                         NOTIFICATION OF DOCKET ENTRY



This docket entry was made by the Clerk on Wednesday, November 27, 2019:


       MINUTE entry before the Honorable Gabriel A. Fuentes: With the Court having a
motion hearing scheduled for 12/4/19 in this matter, the previously scheduled status
hearing set for 12/2/19 is stricken. Mailed notice. (dal, )




ATTENTION: This notice is being sent pursuant to Rule 77(d) of the Federal Rules of
Civil Procedure or Rule 49(c) of the Federal Rules of Criminal Procedure. It was
generated by CM/ECF, the automated docketing system used to maintain the civil and
criminal dockets of this District. If a minute order or other document is enclosed, please
refer to it for additional information.
For scheduled events, motion practices, recent opinions and other information, visit our
web site at www.ilnd.uscourts.gov.
